POWER OF ATTORNEY STATE OF NEW YORK ) ) ss. COUNTY OF NEW YORK ) KNOW ALL MEN BY THESE PRESENTS: THAT I, StephenA. Crane, being a Director of FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK, a New York stock insurance company (the “Company”), by these presents do make, constitute and appoint, HowardR. Fricke, JohnF. Frye, JohnF. Guyot and ChristopherD. Swickard, and each of them, my true and lawful attorneys, each with full power and authority for me, in my name, and on my behalf, to sign, as my agent, the registration statement on Form N-4 to be filed by the Company with respect to the separate accounts of the Company, which are listed in the table below, as well as any pre-effective amendment or post-effective amendment to the registration statement for such separate accounts, for purposes of filing such registration statement with the Securities and Exchange Commission pursuant to the Investment Company Act of 1940 and/or the Securities Act of 1933, each as amended, as well as any instrument or document filed as part thereof, or in connection therewith or in any way related thereto, with like effect as though said registration statement or other document or instrument had been signed and filed personally by me in the capacity aforesaid. Registrant Name File Nos. T. Rowe Price Variable Annuity Account of First Security Benefit Life Insurance and Annuity Company of New York 033-83240 Variable Annuity Account A (AdvisorDesigns-New York) 333-89236 Variable Annuity Account A (EliteDesigns – New York) 333-142084 Variable Annuity Account B (AdvanceDesigns – New York) 333-118136 Variable Annuity Account B (SecureDesigns – New York) 333-120600 IN WITNESS WHEREOF, I have hereunto set my hand this 7th day of January, 2011. STEPHEN A. CRANE Stephen A. Crane SUBSCRIBED AND SWORN to before me this 7th day of January, 2011. MARTIN LERNER Notary Public My Commission Expires: Nov. 30, 2012
